972 F.2d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Javier Roberto RODRIGUEZ, Defendant-Appellant.
No. 91-10355.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Javier Roberto Rodriguez appeals his conviction following his guilty plea to conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Rodriguez's counsel has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
The only possible issue that counsel raises is whether the district court erred by adjusting Rodriguez's offense level upward under U.S.S.G. § 3B1.1(c) based on his leadership role in the offense.   This issue lacks merit because in his plea agreement Rodriguez waived the right to appeal his sentence.   See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991) ("an express waiver of the right to appeal in a negotiated plea of guilty is valid if knowingly and voluntarily made").


4
We AFFIRM the district court's judgment and GRANT the motion of Daniel Carrasco, Jr., Esq., to withdraw as counsel of record.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3